     Case 1:20-cv-01391-AWI-EPG Document 13 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                   No. 1:20-cv-01391-AWI-EPG
12                        Plaintiff,
13             v.                                      ORDER FOR PLAINTIFF TO SERVE COPY
                                                       OF THIS ORDER AND THE DOCKET ON
14    ALI AHMED FARA,                                  DEFENDANT
15                        Defendant.
16

17            On January 22, 2021, Plaintiff George Avalos filed a motion for a default judgment which

18   noticed the matter before District Judge Ishii on “February 22, 2021 at 1:30 p.m. or as soon as

19   thereafter as this matter may be heard by this Court located at 2500 Tulare Street, Courtroom 2,

20   Fresno, CA 93721[.]”. (ECF No. 11). Plaintiff filed a proof of service on Defendant. (ECF No.

21   11-8).

22            On January 25, 2021, the Court entered a minute order placing the matter before the

23   undersigned on February 24, 2021 at 10:00 a.m. and provided instructions for participating in the

24   telephonic hearing. As Defendant Ali Ahmed Fara has not appeared in the action, it seems likely

25   that Defendant Fara is unaware of the new date, time and instructions for the hearing on

26   Plaintiff’s motion for a default judgment.

27            Accordingly, IT IS HEREBY ORDERED that Plaintiff shall, within three days, file a

28   proof of service of this order and a copy of the docket in this matter on Defendant in a manner
                                                       1
     Case 1:20-cv-01391-AWI-EPG Document 13 Filed 01/27/21 Page 2 of 2


 1   permitted by Federal Rule of Civil Procedure 5.

 2
     IT IS SO ORDERED.
 3

 4      Dated:    January 27, 2021                         /s/
 5                                                     UNITED STATES MAGISTRATE JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       2
